Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  August 15, 2017                                                                                     Stephen J. Markman,
                                                                                                                Chief Justice

                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
  156182 & (73)                                                                                          David F. Viviano
                                                                                                     Richard H. Bernstein
                                                                                                            Joan L. Larsen
                                                                                                         Kurtis T. Wilder,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                   Justices
            Plaintiff-Appellant,
  v                                                                SC: 156182
                                                                   COA: 332288
                                                                   Wayne CC: 15-005228-FH
  VIRGIL SMITH,
            Defendant-Appellee.

  _________________________________________/

         On order of the Court, the motion for immediate consideration is GRANTED.
  The application for leave to appeal the April 18, 2017 judgment of the Court of Appeals
  is considered and, pursuant to MCR 7.305(H)(1), in lieu of granting leave to appeal, we
  REMAND this case to the Court of Appeals for consideration as on reconsideration
  granted. We DIRECT the Court of Appeals to issue an opinion on remand no later than
  5:00 p.m. on Friday, August 25, 2017. Any appeal from that decision must be filed in
  this Court by 5:00 p.m. on Monday, August 28, 2017.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          August 15, 2017
         s0815d
                                                                              Clerk